The plaintiff in error, hereinafter called defendant, was convicted in the county court of Coal county on a charge of transporting intoxicating liquor, and was sentenced to pay a fine of $100 and to serve 60 days in the county jail.
Judgment was rendered on March 23, 1929; the appeal was lodged in this court July 20, more than 60 days from the date of the judgment. Extensions of time were made within which to prepare and serve case-made, but no extension of time within which to file the appeal in this court was ever made. It is settled by numerous decisions of this court that an order of the trial court extending the time in which to make and serve a case-made does not automatically extend the time to file the appeal.
Unless such order covers both the time in which to make and serve case-made and the time to file the appeal, as provided by section 2808, Comp. Stat. 1921, the time for filing appeal is not extended. Pinchback v. State, 14 Okla. Cr. 302, 170 P. 714; Richards v. State, 16 Okla. Cr. 162, 182 P. 520; Boatright v. State, 19 Okla. Cr. 97, 198 P. 106; Buxton v. State,41 Okla. Cr. 376, 273 P. 372. *Page 384 
The appeal not having been filed within the time fixed by law nor the extension of time made by the court, this court does not acquire jurisdiction.
The attempted appeal is dismissed.